Citation Nr: 1141297	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-41 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, not otherwise specified (NOS), claimed as a suicide attempt.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from May 1085 to July 1989.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO).  

In his December 2005 VA substantive appeal (VA Form 9), the Veteran indicated his desire to present evidence and testimony at a hearing at the RO which would be chaired by a member of the Board (a Travel Board hearing).  In February 2006 correspondence, the Veteran's representative stated that the Veteran no longer desired to have such a hearing.  The Veteran has not since requested another hearing.  The hearing request is therefore deemed to have been withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).  

In July 2008, the Board denied the Veteran's service connection claim for a neurological disability, and remanded the service connection claim for psychiatric disability.  To the Board's knowledge, the Veteran has not expressed disagreement with the denial of service connection for a neurological disability, thus such issue is no longer on appeal.  The Veteran's service connection claim for a psychiatric disorder has since returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2008 remand, the Board, in pertinent part, instructed the RO/AMC to afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder which may be present.  Thereafter in July 2008, the Veteran was sent a copy of the Board's Remand at the Veteran's address of record (hereinafter, address #1).  The AMC subsequently scheduled a VA examination for August 2008 and the Veteran failed to report.  

Notwithstanding, a review of the record shows that in the interim, on August 8, 2008, the Veteran sent correspondence directly to the Board in Washington, DC, and the corresponding envelope indicated that the Veteran had relocated (hereinafter, address #2).  The Board observes that the AMC did not receive the Veteran's August 2008 correspondence noting that he had relocated until September 2008.  Thus, there is nothing in the Veteran's VA claims file which reflects that the Veteran was notified of the scheduled VA examination at address #2.  In light of the fact that all correspondence from the Board and AMC to the Veteran was sent to address #1 until the present, it is reasonable to assume that any notice of the August 2008 VA examination sent by the AMC failed to reach the Veteran.  Indeed, the Veteran's representative observed this lack of notice in a January 2009 Informal Hearing Presentation.  The Board notes the United States Court of Appeals for Veterans Claims' (the Court's) holding in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and it is the burden of the Veteran to keep the VA apprised of his whereabouts.  However, in the present claim, it appears that the Veteran attempted to notify VA of his first relocation (from address #1 to address #2) on August 11, 2008, prior to the AMC's VA examination request.  

In light of above, the Board finds that good cause has been shown for the Veteran's failure to report for the August 2008 VA examination, and as such, another VA examination should be scheduled.   The Veteran is reminded that the Court has firmly held that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In other words, failure to report to any future VA examinations may cause the Veteran's claim to be denied.  

The Board further observes that in April 2009 email correspondence, the Veteran indicated that he has again relocated to address #3.   He also reported an increase in psychiatric symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify his current address.  See the Veteran's correspondence sent on August 5, 2008, and April 2009 email.  

2.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disorder(s) currently shown.  The notice for the scheduled examination should be sent to the Veteran's most recent address of record.  The examiner should conduct all special studies, to include psychological testing, deemed necessary to render a diagnosis and the requested opinion.  The claims folder, to include all records and a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims folder was so reviewed.

The examiner should indicate any currently diagnosed psychiatric disorder(s), to include depression, noting its approximate date of onset, and then provide an opinion as to whether there is a 50 percent probability or greater that any current psychiatric disability is related to the Veteran's in-service treatment.  Any opinion should be reconciled with the Veteran's service treatment records, to include January 1987 and June 1989 treatment records, the 2001 private records from Jefferson Memorial Hospital, and the Veteran's contentions.  The examiner should also comment on the Veteran's history of polysubstance abuse.  

A complete rationale for all opinions expressed should be provided.

3.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Upon completion of the above-requested development, readjudicate the Veteran's service connection claim for a psychiatric disorder, to include depression, NOS.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is again advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2011).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


